Citation Nr: 0410551	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to an effective date, prior to June 30, 1998, for a 
grant of service connection for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1967 until April 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a  June 2001 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Washington, DC.  
The RO granted entitlement to service connection for PTSD 
effective June 30, 1998.

In November 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge at a Central Office hearing in 
Washington, DC, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran separated from service in April 1971; he did not 
submit a service connection claim for PTSD within one year of 
discharge.

2.  On June 30, 1998, the RO received the veteran's claim of 
entitlement to service connection for PTSD.

3.  A letter written by the veteran to Senator John McCain, 
received by the RO on September 15, 1997, serves as an informal 
claim of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date for a grant of entitlement to 
service connection for PTSD, retroactive to September 15, 1997, 
have been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits and 
which evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The present case involves the issue of entitlement to an earlier 
effective date.  It has been determined by VA's Office of the 
General Counsel (hereinafter referred to as "GC") that, when a 
claim of service connection is granted and the veteran submits a 
notice of disagreement as to the effective date assigned, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement.  See VAOPGCPREC 8-03.  

Instead, it was concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the case.  
Id.  Such was done in the present case.  Thus, further analysis as 
to the sufficiency of notice does not apply to this issue. 

The VCAA also provides that VA will make reasonable efforts to 
help the veteran obtain evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical records, if 
relevant to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant records held 
by any other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  

In a claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record if 
VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance in 
the development of the veteran's claim.  The veteran's service 
medical reports are of record, as well as private and VA post 
service clinical reports.  Also of record are VA examination 
reports.  Additionally, lay statements, including the veteran's 
own contentions, are associated with the claims file.  Finally, a 
transcript of the veteran's November 2003 Central Office hearing 
before the undersigned is of record.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his claim.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Criteria
Earlier Effective Dates

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active duty 
or the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  
38 U.S.C.A. § 5110.

The effective date of an award based on a claim reopened after 
final adjudication is the date of receipt of claim or the date the 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).  




The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in the 
form prescribed by the Secretary.  Any communication or action, 
indicating an intent to apply for one or more benefits, under the 
laws administered by VA, from a claimant may be considered an 
informal claim.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  

When a claim has been filed which meets the requirements of 3.151 
or 3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law or VA 
issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  If a claim is 
reviewed more than one year after the effective date of the 
liberalizing law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of the request for 
review.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of the 
general rule that the effective date of compensation benefits will 
be the date of receipt of the claim or the date when entitlement 
arose, whichever is the later.  However, this regulation goes on 
to provide that receipt of clinical reports of examination or 
hospitalization may serve as informal claims "for increase or to 
reopen."  The date of receipt of such clinical evidence may serve 
to form the basis for an earlier effective date for the subsequent 
award of VA benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a previously 
denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered equivalent 
and are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (CAFC), in 
Rodriguez, supra, pointed out that for purposes of establishing 
the requirements and procedures for seeking veterans' benefits, a 
claim, whether "formal" or "informal" must be "in writing" in 
order to be considered a "claim" or "application" for benefits, 
and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in writing."  

Further, the CAFC stated that when 38 C.F.R. § 3.155(a) refers to 
"an informal claim," it necessarily incorporates the definition of 
that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  
The CAFC also pointed out the provisions of 38 C.F.R. § 3.155(a) 
make clear that there is no set form that an informal written 
claim must take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under the 
laws administered by the Department," and "identify the benefits 
sought."

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 'clear and unmistakable 
error,' there must have been an error in the prior adjudication of 
the claim.  


Either the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement as to how the facts 
were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The 
CAVC in Russell further stated:

Errors that would not have changed the outcome are harmless; by 
definition, such errors do not give rise to the need for revising 
the previous decision.  

The words 'clear and unmistakable error' are self- defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made.  A determination that 
there was a 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior AOJ 
[agency of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the veteran is not for application, 
inasmuch as error, if it exists, is undebatable, or there was no 
error within the meaning of 38 C.F.R. § 3.105(a). Russell, 3 Vet. 
App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear 
and unmistakable error' requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991). "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 'error'."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized that 
merely to aver that there was CUE in a rating decision is not 
sufficient to raise the issue.  The CAVC has further held that 
simply to claim CUE on the basis that previous adjudications had 
improperly weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  
Evidence that was not of record at the time of the decision cannot 
be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).


Character of Discharge

Applicable laws and regulations provide that most VA benefits are 
not payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable. 38 U.S.C.A. §§ 101(2), 101(18) (West 
2002); 38 C.F.R. § 3.12(a) (2003). Regulations further provide 
that a discharge or release for certain offenses is considered to 
have been issued under dishonorable conditions. 38 C.F.R. § 
3.12(d) (2003).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions. 38 C.F.R. § 3.12(d)(4) (2003).

Moreover, under 38 C.F.R. § 3.12(h) (2003), unless a discharge 
review board established under 10 U.S.C § 1553 determines on an 
individual case basis that the discharge would be upgraded under 
uniform standards meeting the requirements set forth in 38 
U.S.C.A. § 3.12(g), an honorable or general discharge awarded 
under the Department of Defense's special discharge review program 
does not remove any bar to benefits imposed under 38 C.F.R. § 
3.12. 38 C.F.R. § 3.12(h).


Factual Background

The veteran had active service from May 1967 until April 1971.  
The veteran had requested discharge for the good of the service.  
His discharge was listed as "other conditions other than 
honorable."  

It is noted that the veteran's initial character of discharge 
served as a bar to the receipt of VA benefits.  The claims file 
contains many documents relating to the veteran's attempts to 
upgrade his character of discharge.  For the purpose of the claim 
at issue, it is only necessary to note that the Department of the 
Army's Board for Correction of Military Records granted the 
veteran an award of a general discharge under secretarial 
authority in September 1999, thereby entitling him to all 
veteran's benefits.  The change was corrected retroactive to 1971.  
That being the case, the veteran's previous character of discharge 
has no bearing on his claim for an earlier effective date.   

In April 1994, the veteran submitted an application requesting 
service connection for PTSD.  The claim was denied by the RO in an 
August 1994 rating decision.  

In June 1998, the veteran requested that his claim of entitlement 
to service connection for PTSD be reopened.  The request was 
received by the RO on June 30, 1998.  


A June 1998 letter from the Vet Center in Washington DC noted that 
the veteran had been involved in continuous treatment at their 
facility since January 1998.  The letter noted that the veteran 
completed a psychosocial evaluation and carried the diagnosis of 
PTSD, delayed onset.  

VA outpatient treatment reports dated in 1998 and 1999 reflect 
complaints of PTSD symptomatology.  The earliest formal diagnosis 
of PTSD (as opposed to mere PTSD-like symptoms) was rendered in 
April 1998.

In June 2001, the veteran's claim of entitlement to service 
connection for PTSD was granted.  An effective date of June 30, 
1998, was assigned.

In an August 2002 statement, the veteran expressed his belief that 
he was entitled to an earlier effective date for the grant of 
service connection.  The appeal was perfected in February 2003.  

In November 2003, the veteran presented testimony before the 
undersigned.  At that time, he stated that his effective date for 
service connection should be the day following separation from 
service.  


Analysis

In the present case, the veteran was discharged from active 
service in April 1971.  He failed to submit a service connection 
claim for PTSD within one year of separation.  

Therefore, per the provisions of 38 C.F.R. § 3.400(b)(2), he is 
not entitled to an effective date on the day following separation 
from service.  Instead, the appropriate effective date is the date 
of receipt of claim or the date the entitlement arose, whichever 
is later.  



It is further noted that, here, the veteran's claim of entitlement 
to service connection for PTSD had been previously denied in 1994.  
Thus, the present claim is properly characterized as a "reopened 
claim," governed by 38 C.F.R. § 3.400(r).  The standard 
nevertheless remains the same: the date of receipt of claim or the 
date the entitlement arose, whichever is later.  

Here, correspondence received by the RO on June 30, 1998, 
constitutes a claim for the benefit sought.  Thus, that date 
serves as the date of claim.  The Board has reviewed the claims 
file in an attempt to find any other correspondence or treatment 
records which might serve as an informal claim.  In this vein, the 
Board acknowledges a letter written to Senator John McCain, 
received by the RO on September 15, 1997.  In that correspondence, 
the veteran describes his inability to adjust upon return from 
Vietnam.  He also states "I am writing this letter because I need 
assistance in getting my benefits restored retroactive to April 9, 
1971."  

The primary purpose of the above-described letter appears to have 
been to receive help in changing the veteran's character of 
discharge, which was then serving as a bar to receipt of VA 
benefits.  The veteran did not explicitly mention PTSD, nor does 
he use the phrase "service connection."  Nevertheless, the letter 
can fairly be construed to express a desire for service connection 
for PTSD back to the date of his discharge in April 1971.  Such an 
interpretation is consistent with the benefit of the doubt 
doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Therefore, based on the above, a claim date of September 15, 1997, 
is plausible.  There is no basis for a date of claim prior to that 
date, however.

Having now established a claim date of September 15, 1997, the 
Board must determine the date upon which entitlement arose.  The 
later of these 2 dates will serve as the proper effective date for 
the grant of service connection for PTSD.

Although the evidence of record does not reveal an exact date upon 
which the entitlement arose, the Board notes that such information 
is not required in order to conclude that the September 15, 1997, 
is the earliest possible effective date available.  The reason for 
this is that, if the entitlement arose prior to September 15, 
1997, then the date of claim would be the later of the two, and 
hence the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  

Any evidence showing that the entitlement occurred after September 
15, 1997, would not entitle the veteran to an earlier effective 
date, since the later of the two dates is controlling.

The only remaining means by which the veteran could be awarded an 
earlier effective date as to his award of service connection for 
PTSD is to show CUE with respect to the August 1994 rating 
decision initially denying the claim.  However, the veteran has 
not contended CUE with regard to that decision, nor is there any 
indication that either the correct facts were not before the 
adjudicator or that the statutory or regulatory provisions extant 
at the time were incorrectly applied.  

In conclusion, then, the evidence of record reveals that September 
15, 1997, is the appropriate effective date, and to this extent 
the appeal is granted.  The evidence does not allow for an 
effective date prior to that time.  


ORDER

Entitlement to an effective date for a grant of entitlement to 
service connection for PTSD, retroactive to September 15, 1997, is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



